Citation Nr: 9905246	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-32 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 New York, New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1951 to February 
1955.  

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1997 decision of the VA RO which determined 
that new and material evidence had not been presented to 
reopen a claim for service connection for bilateral hearing 
loss.  The veteran failed to report for a hearing at the RO 
scheduled for October 1998.  


FINDINGS OF FACT

1.  In a March 1994 decision, the RO denied an application to 
reopen a previously denied claim for service connection for 
bilateral hearing loss with tinnitus, and the veteran did not 
appeal that determination.  In October 1996, he filed his 
current application to reopen the claim for service 
connection for bilateral hearing loss.

2.  The evidence submitted since the March 1994 RO decision 
is cumulative or redundant of evidence previously considered, 
or the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

The veteran has not submitted new and material evidence since 
the March 1994 RO decision, and his claim for service 
connection for bilateral hearing loss is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from April 1951 
to February 1955.  

A review of his service medical records shows that on medical 
examination performed for pre-induction purposes in February 
1951, his ears were normal and his hearing acuity was 15/15 
(normal) on whispered voice test.  An August 1951 medical 
examination for reenlistment purposes also shows normal ears 
and hearing on whispered voice test.  On another general 
medical examination in December 1952, the ears were 
clinically normal, and hearing was normal on whispered and 
spoken voice tests and on audiometric testing.

Service treatment records from September 1954 show that the 
veteran complained of pain in his ears for several days.  He 
reported he had been recently swimming and diving and caught 
a cold.  The diagnosis was bilateral otitis media, and 
treatment was provided.  About a week later it was noted he 
had some otitis externa, and this was also treated.  

A February 1955 service separation report notes the veteran's 
ears were normal on clinical evaluation.  His hearing acuity 
was 15/15 (normal) on both whispered and spoken voice tests.  

In July 1960, the veteran filed a claim for service 
connection for a bilateral ear condition which he said began 
during service in June or July 1954.

In a July 1960 statement, John McGurty, M.D. indicated that 
he had treated the veteran from April and May 1960 for acute 
bilateral tinnitus and pain in his ears.  He related the 
veteran's report of an ear condition while in the military in 
June or July 1954.  He diagnosed otitis externa and tinnitus.  

On VA examination in September 1960, the veteran complained 
that since March 1960 he had ringing in the left ear and 
occasionally in the right ear.  On an ear, nose, and throat 
(ENT) examination he also reported he had ear trouble after 
diving in service and now had ringing in the left ear and 
itching in both ears.  Physical examination of the ears was 
normal, and an audiogram was then provided.  The diagnoses 
included mild perceptive hearing loss and left ear tinnitus.  

A December 1960 RO rating decision denied service connection 
for bilateral hearing loss and left ear tinnitus.  The 
veteran was informed and did not appeal.  

In September 1980, the veteran claimed service connection for 
bilateral hearing loss and tinnitus.  He stated that he first 
noticed the problem during Officer Candidate School (OCS) in 
1952 at Ft. Benning, Georgia, and the condition had increased 
in severity since that time.  

In an October 1980 letter, the RO informed the veteran that 
his claim was previously denied and new and material evidence 
must be submitted in order to reopen the claim.  

In November and December 1993, the veteran again claimed 
service connection for hearing loss.  He related that his 
hearing loss began in 1951 during training at Ft. Dix, New 
Jersey, as a result of a blast from a Browning automatic 
rifle (BAR) near his left ear, and he said the condition had 
been aggravated by swimming.  

On VA examination in December 1993, the veteran reported that 
he had noticed hearing loss since service after a BAR was 
fired near his left ear in 1951 at Ft. Dix.  He also said 
that he had high-pitched tinnitus, mostly on the left.  He 
gave a history of bilateral ear infections with pain but no 
draining about a week after the BAR episode and also about 
one year later.  On current physical examination, the ears 
were normal except for the drums which appeared slightly dull 
and thick.  Following an audiology examination, the diagnosis 
was sensorineural hearing loss with associated tinnitus of 
the left ear.  A December 1993 VA audiology report shows the 
veteran gave a history of hearing loss and tinnitus since an 
OCS training exercise during "WW II" when a trainee fired a 
BAR near his left ear.  Current audiological testing revealed 
bilateral hearing loss.  The examiner noted bilateral 
sensorineural hearing loss with moderately severe hearing 
loss in the left ear through 4000 hertz and severe to 
profound loss in the higher frequencies.  

In March 1994, the RO determined that no new or material 
evidence had been presented to reopen the claim for service 
connection for hearing loss and tinnitus. In that same month 
the veteran was notified of this determination, and he did 
not appeal.  Evidence submitted since then is summarized 
below.

In October 1996, the veteran filed an application to reopen 
his claim for service connection for hearing loss.

In support of his claim, he submitted a December 1993 VA 
treatment record and audiological test report which again 
show bilateral hearing loss and the veteran's history of 
hearing loss since "WW II" and current complaints of 
tinnitus.  Other VA medical records from 1995 to 1997 were 
also received, and some of these show hearing loss and 
complaints of tinnitus which the veteran said began in 
service.

In a March 1997 statement, the veteran said that during 
training in service a fellow trainee fired a BAR very close 
to his ears, causing a ringing which would not cease.  
Following this incident, he said, he was involved in water 
obstacle training which resulted in water entering his ears.  
He indicated that he developed an ear infection and was 
treated by service medical personnel.  In subsequent years, 
he said, he noticed that his ear condition got worse.  He 
stated that he now had severe hearing loss.  

An April 1997 statement by the veteran's twin brother, a 
veteran and retired professor of speech pathology and 
audiology, was also submitted.  He said that the veteran 
informed him of the incident with the BAR, with injury to 
hearing and ringing in the ears (tinnitus), when they were 
both on military leave.  He stated that the veteran's ear 
condition continued to get worse throughout the years but he 
refused to admit that there was a problem.  He stated that as 
a result the veteran's hearing loss had become severe.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including sensorineural hearing loss, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The Board notes that in December 1960, the RO denied service 
connection for bilateral hearing loss with tinnitus.  The 
veteran did not appeal that decision and it became final.  In 
March 1994, the RO denied an application to reopen the claim.  
That decision also became final when the veteran did not 
appeal.  In October 1996, the veteran filed his current 
application to reopen the claim for service connection for 
bilateral hearing loss.  The claim may only be reopened if 
new and material evidence has been submitted since the final 
March 1994 RO decision.  38 U.S.C.A. § 5108, 7105; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).  

The evidence considered at the time of the March 1994 RO 
decision included the veteran's service medical records from 
his 1951-1955 active duty.  The service records show he was 
treated for acute and transitory otitis media and externa in 
1954, but the service records do not show hearing loss, and 
the ears and hearing were normal at the time of the 1955 
service separation examination.  Evidence previously 
considered by the RO included a private medical record from 
1960, showing otitis externa and tinnitus; a 1960 VA 
examination, showing bilateral hearing loss and tinnitus; and 
a 1993 VA examination, showing bilateral hearing loss and 
tinnitus.  These medical records, and a number of statements 
from the veteran prior to the 1994 RO decision, note his 
assertions that his hearing loss began as the result of an 
ear infection from water in his ear during service and/or 
from the firing of a BAR near his ear during service.  

Since the March 1994 RO decision, the veteran has submitted 
additional medical records dated from 1993 to 1997, some of 
which note current hearing loss and complaints of tinnitus.  
These records contain cumulative, not new, information.  
These additional medical records are not material evidence 
since by themselves, or in connection with previously 
assembled evidence, they are not so significant that they 
must be considered to fairly decide the merits of the claim.  
In this regard, the additional medical records demonstrate 
that he currently suffers from bilateral hearing loss but do 
not link the condition with service.  Cox v. Brown, 5 Vet. 
App. 95 (1993).

Since the 1994 RO decision, the veteran has provided more 
statements (at times recorded by medical providers in the 
recent medical records) again asserting that his hearing loss 
is due to the firing of a BAR and/or an ear infection from 
water exposure in service.  These repetitive statements are 
not new evidence.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  
Moreover, the veteran's statements are not material evidence 
since, as a layman, he has no competence to give a medical 
opinion on the diagnosis or etiology of a condition, and his 
statements on such matters do not constitute material 
evidence to reopen his claim of service connection.  Moray v. 
Brown, 5 Vet. App. 211 (1993).  In addition, the veteran's 
self-reported lay history of bilateral hearing loss due to 
military service, which is merely transcribed in some of the 
medical records he has submitted, does not constitute 
competent medical evidence to link the condition to service, 
and it is not material evidence to reopen the claim.  LeShore 
v. Brown, 8 Vet.App. 406 (1995); Reonal v. Brown, 5 Vet.App. 
458 (1993).

The 1997 statement of the veteran's brother, a retired 
professor of speech pathology and audiology, relates that 
during service the veteran told him of the weapon-firing 
incident and subsequently complained of hearing and tinnitus 
problems.  This is new evidence, but in the judgment of the 
Board it is not material evidence since by itself, or in 
connection with evidence previously assembled, the brother's 
statement is not so significant that it must be considered to 
fairly decide the merits of the claim.  It appears the 
brother is providing his layman's recollection of what the 
veteran told him, and is not providing a medical opinion, 
based on ever having treated the veteran, as to linkage 
between the current hearing loss and service (even though the 
brother happens to be trained in speech pathology and 
audiology).  Moreover, the other assembled medical records 
show no hearing loss during the veteran's service (1951-1955) 
or until several years thereafter (1960).  Under the 
circumstances, the brother's statement is not considered 
material evidence to reopen the claim.

The Board concludes that new and material evidence has not 
been submitted since the March 1994 RO decision that denied 
the veteran's application to reopen a claim for service 
connection for bilateral hearing loss.  Thus, the claim has 
not been reopened, and the March 1994 RO decision remains 
final.  


ORDER

The application to reopen a previously denied claim for 
service connection for bilateral hearing loss is denied.  


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

